 



Exhibit 10.7
INDEPENDENT DIRECTOR
OPTION AWARD AGREEMENT
eFunds Corporation
2006 STOCK INCENTIVE PLAN

         
Optionee: «Name___First» «Name___Last»
      Optionee ID #: «ID»
Grant number: «Grant_Number»
      Optioned shares:
                    
      «M___Stock_Options»
Grant date:                     , ___
      Price per share: $                     

THIS OPTION AWARD (this “Agreement”) is made by eFunds Corporation, a
corporation incorporated under the laws of the State of Delaware (the
“Company”), United States of America, to «Name_First» «Name_Last» (the
“Recipient”) as of the ___ day of                     , 200_.
RECITALS:
     WHEREAS, the Company has adopted the eFunds Corporation 2006 Stock
Incentive Plan, as the same may be amended from time to time (the “Plan”),
pursuant to which it may grant Awards to Eligible Persons;
     WHEREAS, all capitalized and undefined terms used herein shall have the
meanings given to them in the Plan, unless otherwise defined herein; and
     WHEREAS, the Recipient has provided or is expected to provide valuable
services to the Company as a member of the Board of Directors (the “Board”) of
the Company and the Company desires to recognize the Recipient for such services
by granting to the Recipient an award (the “Award”) upon and subject to the
terms and conditions of this Agreement and the Plan.
NOW THEREFORE the parties hereto agree as follows:
Section 1. Award.
     (a) The Company, effective as of the date of this Agreement, hereby grants
to the Recipient, and the Recipient hereby accepts from the Company, upon the
terms and subject to the conditions, limitations and restrictions set forth in
this Agreement and the Plan, an option (the “Option”) to purchase
«M___Stock_Options» shares (the “Shares”) of the Company’s Common Stock, par
value $0.01 per share, at a price of $        per share. The Option is not
intended to qualify as an incentive stock option under the Code, and shall be
deemed to be a non-qualified stock option for all purposes.
     (b) The Option shall have a term (the “Term”) of ten (10) years from the
date hereof, but the unvested portion of the Option shall earlier terminate
immediately upon any termination of Recipient’s service on the Board for any
reason other than a “Qualifying Termination.” As used herein, a “Qualifying
Termination” shall mean Recipient’s “Approved Retirement,” death or
“Disability.” “Qualifying Termination” shall also include Recipient’s voluntary
termination of his or her services to the Company following a “Change in
Control.” The date of any

1



--------------------------------------------------------------------------------



 



termination of Recipient’s services on the Board is herein referred to as the
“Termination Date.” Any portion of the Option remaining unexercised upon the
expiration of the Term and any portion of the Option which has not vested or
does not vest on the Termination Date shall be extinguished, and the Recipient
shall retain no residual rights of any kind in respect thereof. Recipient shall
retain such portions of the Option as are vested on the Termination Date for the
periods hereinafter set forth. Only vested portions of the Option are
exercisable.
Section 2. Definitions.
     “Approved Retirement” shall mean any voluntary termination of service on
the Board which is on or after the later of the date on which (i) the
Recipient’s age is at least fifty-five (55) and (ii) the Recipient shall have
completed at least five (5) years of continuous service with the Company, or any
other termination of service or employment that the Committee determines
qualifies as an approved retirement.
     Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Exchange Act.
     A “Change of Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:
     (i) any Person or group (as defined in Rule 13d-5 promulgated under the
Exchange Act) of Persons is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, excluding,
at the time of their original acquisition, from the securities acquired directly
or beneficially by any such Person or group of Persons any securities acquired
directly from the Company or in connection with a transaction described in
clause (A) of paragraph (iii) below;
     (ii) the individuals who at the date of this Agreement constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors as of the date of this Agreement or whose appointment, election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof;
     (iii) there is consummated a merger, consolidation or similar transaction
(each, a “Transaction”) involving the Company or any Affiliate of the Company
with any other Person, other than (A) a Transaction which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving Person or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Affiliate of the
Company, at least 65% of the combined voting power of the voting securities of
the Company or such surviving Person or any parent thereof outstanding
immediately after such Transaction or (B) a Transaction effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company

2



--------------------------------------------------------------------------------



 



representing 20% or more of the combined voting power of the Company’s then
outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of all or substantially all of the assets of the Company and its
Affiliates, other than a sale or disposition of all or substantially all of the
assets of the Company and its Affiliates to a Person, at least 65% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition.
         “Disability” shall mean the termination of Recipient’s employment with
or services to the Company or any of its Affiliates due to Recipient’s permanent
disability as defined by the provisions of the long-term disability plan of the
Company at the time of such disability.
         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
         “Person” shall mean any natural person, corporation, limited liability
company, association, partnership (whether general or limited), joint venture,
sole proprietorship, governmental agency, unit, subdivision or municipality,
trust, estate, association, custodian or any other individual or entity, except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, or (iii) an underwriter
temporarily holding securities of the Company as part of a public offering of
such securities.
Section 3. Vesting; Exercise Date.
     3.1 Normal Vesting. Subject to acceleration as provided in Section 3.2,
this Option shall vest in equal parts on 1st, 2nd and 3rd anniversary dates of
this Agreement.
     3.2 Accelerated Vesting. Notwithstanding the vesting provisions contained
in Section 3.1 above, but subject to the other terms and conditions set forth
herein, the Option shall vest in full if Recipient’s services on the Board shall
be terminated under circumstances constituting a Qualifying Termination (with
the vesting of the Option occurring on the Termination Date.)
     3.3 Retention of Vested Options. Portions of the Option which shall have
vested on or prior to the Termination Date shall not be forfeited by the
Recipient on such Date and shall be retained by Recipient (or Recipient’s
estate, heirs or personal representatives, as the case may be) for (i) 90 days
after the Termination Date, if the termination of Recipient’s services to the
Company did not constitute a Qualifying Termination or (ii) one year after the
Termination Date, if such termination constituted a Qualifying Termination;
provided, however, that in no event may any portion of the Option be exercised
following the expiration of the Term.
Section 4. Method of Exercise.
In order to exercise the Option granted hereunder, the Recipient must provide
written notice (the “Exercise Notice”) to the Company, to the attention of the
Secretary or the administrator of the Plan, stating the number of Shares subject
to the Option being exercised. The Exercise Notice must be signed by the
Recipient and must include his or her complete address, taxpayer

3



--------------------------------------------------------------------------------



 



identification number and such other information as the Company may request. In
the case of an exercise of the Option, the Recipient must pay to the Company the
aggregate exercise price for the number of Shares being purchased, such amount
to be payable, subject to the requirements of Section 5 with respect to
employees who are Indian nationals, in cash, by certified or cashiers check or
by delivery of shares of the Company that (i) have been owned by Recipient for
at least six months prior to the date of exercise and (ii) have a fair market
value equal to the exercise price, or a combination of the foregoing. To the
extent that the Option is exercised after the Recipient’s death, the notice of
exercise shall also be accompanied by appropriate proof of the right of the
person or persons supplying the Exercise Notice to exercise the Option.
Section 5. Exercise by Broker-Dealer.
The Option may be exercised through a broker-dealer in the United States acting
on behalf of the Recipient if: (a) the broker-dealer has received from the
Recipient or the Company a copy of instructions signed by the Recipient
requesting the Company to deliver the Shares subject to the Option to the
broker-dealer on behalf of the Recipient and specifying the account into which
such Shares should be deposited; (b) adequate provision has been made with
respect to the payment of any withholding taxes due upon such exercise; and
(c) payment of the exercise price to the Company with respect to the Shares
subject to the Option being acquired upon such exercise accompanies the
Recipient’s Exercise Notice and written instructions regarding delivery of the
Shares. Indian nationals must use the exercise method described in this
Section 5.
Section 6. Tax Withholding.
In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it upon the exercise of the
Option, and in order to comply with all applicable income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable income, withholding, social security, payroll or other
taxes, which are the sole and absolute responsibility of the Recipient, are
withheld or collected from the Recipient.
Section 7. Transfer of Option.
The Recipient shall not, directly or indirectly, sell, pledge or otherwise
transfer or dispose of any unexercised portion of the Option or the rights and
privileges pertaining thereto, other than by will or the laws of descent and
distribution. Neither the Option nor the Shares subject to the Option shall be
liable for or subject to, in whole or in part, the debts, contracts, liabilities
or torts of the Recipient, nor will they be subject to garnishment, attachment,
execution, levy or other legal or equitable process.
Section 8. Certain Legal Restrictions.
The Company will not be obligated to sell or issue any Shares upon exercise of
the Option or otherwise unless the issuance and delivery of such Shares
complies, in the judgment of the Company, with all relevant provisions of
applicable law and other legal requirements including, without limitation, any
applicable securities laws and the requirements of any market or stock exchange
upon which the shares of the Company (including the Shares) may then be listed.
As a condition to the exercise of Option, the Company may require the Recipient
to make such representations and warranties as may be necessary to assure the
availability of an exemption

4



--------------------------------------------------------------------------------



 



from the registration requirements of any applicable securities laws. The
Company shall have no obligation to the Recipient, express or implied, to list,
register or otherwise qualify any Shares issued to the Recipient pursuant to the
Option. Shares issued upon the exercise of the Option may not be transferred
except in accordance with applicable securities laws. At the Company’s election,
the certificate evidencing the Shares issued to the Recipient will bear
appropriate legends restricting transfer under applicable law.
Section 9. Disputes.
Any dispute arising out of or in connection with this Agreement shall be finally
settled under the commercial rules of the American Arbitration Association by
one or more arbitrators appointed in accordance with such Rules. The place of
arbitration shall be Phoenix, Arizona, U.S.A., and the arbitration shall be
conducted in the English language.
Section 10. Governing Law.
This Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of Delaware, U.S.A., which shall be the proper law of
this Agreement notwithstanding any rules of conflict of laws or private
international law therein contained under which any other law would be made
applicable.
Section 11. Payments.
All cash payments hereunder shall be made in United States Dollars unless
another currency is selected at the discretion of the Company. Currency
translations shall be made in accordance with such methods and at such exchange
rates as the Company may determine to be fair and appropriate in its sole
discretion.
Section 12. Miscellaneous.
The following general provisions shall apply to the Option granted pursuant to
this Agreement:
     (a) Neither the Recipient nor any Person claiming under or through the
Recipient will have any of the rights or privileges of a stockholder of the
Company in respect of any of the Shares issuable upon exercise of the Option
unless and until certificates representing such Shares have been issued and
delivered or, if Shares may be held in uncertificated form, unless and until the
appropriate entry evidencing such transfer is made in the stockholder records of
the Company.
     (b) Subject to the limitations in this Agreement on the transferability by
the Recipient of the Option and any Shares issued pursuant thereto, this
Agreement will be binding on and inure to the benefit of the successors and
assigns of the parties hereto.
     (c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any applicable law, then such provision will be deemed to be
modified to the minimum extent necessary to render it legal, valid and
enforceable, and if no such modification will render it legal, valid and
enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
     (d) This Agreement, together with the Plan, embodies the complete agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes and preempts any prior or contemporaneous written or oral
understandings, agreements or representations by or

5



--------------------------------------------------------------------------------



 



among any of the parties that may have related to the subject matter hereof in
any way. In the event of any inconsistency or conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern. In the
event of any conflict or any inconsistency between the provisions of this
Agreement and any other written agreement between the Company or its Affiliates
and the Recipient regarding the acceleration of the vesting and post-Termination
Date exercisability provisions hereof, the terms of such other agreement shall
govern. Any question of administration or interpretation arising under this
Agreement shall be determined by the Committee, and such determination shall be
final, conclusive and binding upon all parties in interest.
     (e) Nothing in this Agreement or the Plan shall be construed as giving the
Recipient the right to be retained as a director of the Company.
     (f) The Company may not amend, alter, suspend, discontinue or terminate
this Agreement, prospectively or retroactively, in any manner that would have an
adverse effect on the rights of the Recipient hereunder without the consent of
the Recipient (or his or her beneficiaries).
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
eFunds Corporation

         
 
       
By:
       
 
       
 
            {Title}    

         
 
        Grant number: «Grant_Number»    
Grant date:
       
 
       

6